Exhibit 10.2

 

 

 

 

 

 

MOVIEPASS INC.

 

VOTING AGREEMENT

 

 

Closing: [●], 2017

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

1.

Voting Provisions Regarding Board of Directors  

1        

1.1

Size of the Board

1

 

1.2

Board Composition

2

 

1.3

Failure to Designate a Board Member

2

 

1.4

Change in Designees

3

 

1.5

No Liability for Election of Recommended Directors

3

 

1.6

No “Bad Actor” Designees

3

     



2.

Remedies  

3

   



 

2.1

Covenants of the Company

3

 

2.2

Irrevocable Proxy and Power of Attorney

4

 

2.3

Specific Enforcement

4

 

2.4

Remedies Cumulative

4

     



3.

Intentionally omitted.  

4

   



4.

Term  

4

   



5.

Miscellaneous  

5

   



 

5.1

Additional Parties

5

 

5.2

Transfers

5

 

5.3

Successors and Assigns

5

 

5.4

Applicable Law; Dispute Resolution

6

 

5.5

WAIVER OF JURY TRIAL

6

 

5.6

Counterparts

6

 

5.7

Titles and Subtitles

6

 

5.8

Notices

7

 

5.9

Consent Required to Amend, Terminate or Waive

7

 

5.10

Delays or Omissions

8

 

5.11

Severability

8

 

5.12

Entire Agreement

8

 

5.13

Share Certificate Legend

9

 

5.14

Stock Splits, Stock Dividends, etc.

9

 

5.15

Manner of Voting

9

 

5.16

Further Assurances

9

 

5.17

Attorney’s Fees

9

 

5.18

Not a Voting Trust

9

 

Schedule A

-

Key Holders

 

Exhibit A - Adoption Agreement

 

 
i 

--------------------------------------------------------------------------------

 

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”), is made and entered into as of this
[__] day of _____, 2017, by and among MoviePass Inc., a Delaware corporation
(the “Company”), Helios and Matheson Analytics Inc., a Delaware corporation
(“Helios”), and those stockholders of the Company listed on Schedule A attached
hereto (together with any subsequent stockholders, or any transferees, who
become parties hereto as “Key Holders” pursuant to Subsection 5.1 below, the
“Key Holders,” and together collectively with Helios, the “Stockholders”).

 

RECITALS

 

A.      Concurrently with the execution of this Agreement, the Company and
Helios are closing (the “Closing”) the transactions contemplated by that certain
Securities Purchase Agreement, dated as of [__], 2017 (the “Purchase
Agreement”), by and between the Company and Helios, providing for the sale of
shares of the Company’s common stock (the “Common Stock”), and in connection
with that Purchase Agreement the parties desire to provide Helios and certain
other Stockholders with the right, among other rights, to designate the election
of certain members of the board of directors of the Company (the “Board”) in
accordance with the terms of this Agreement.

 

B.       Prior to the date hereof, the Company and certain stockholders were a
party to that certain Amended and Restated Voting Agreement, dated June 24,
2014, which has been terminated pursuant to Subsection 5.1 therein as a result
of the conversion of all outstanding shares of the Company’s preferred stock
into Common Stock at the Closing.

 

NOW, THEREFORE, the parties agree as follows:

 

1.        Voting Provisions Regarding Board of Directors.

 

1.1     Size of the Board. Each Stockholder agrees to vote, or cause to be
voted, all Shares (as defined below) owned by such Stockholder, or over which
such Stockholder has voting control, from time to time and at all times, in
whatever manner as shall be necessary to ensure that the size of the Board shall
be set and remain at five (5) directors and may be increased only with the
written consent of Helios. For purposes of this Agreement, the term “Shares”
shall mean and include any securities of the Company that entitle the holders of
which to vote for members of the Board, including without limitation, all shares
of Common Stock, by whatever name called, now owned or subsequently acquired by
a Stockholder, however acquired, whether through stock splits, stock dividends,
reclassifications, recapitalizations, similar events or otherwise.

 

 

 
 

--------------------------------------------------------------------------------

 

 

1.2     Board Composition. Each Stockholder agrees to vote, or cause to be
voted, all Shares owned by such Stockholder, or over which such Stockholder has
voting control, from time to time and at all times, in whatever manner as shall
be necessary to ensure that at each annual or special meeting of stockholders at
which an election of directors is held or pursuant to any written consent of the
stockholders, the following persons shall be elected to the Board:

 

(a)     Three (3) persons shall be designated by the Chief Executive Officer of
the Company (the “Company Designees”), which individuals shall initially be
Mitch Lowe, [_____________] and [_____________]. The parties agree that two (2)
of the Company Designees shall each qualify as an “Independent Director,” within
the meaning of the director independence rules of the NASDAQ Stock Market LLC
(“NASDAQ”) or the New York Stock Exchange (“NYSE”), as applicable, by the then
current Board, acting in good faith. If, at any time during the term of this
Agreement, the Board determines that one or more of the Company Designees is not
an Independent Director, then the Chief Executive Officer of the Company shall
promptly cause any Company Designee who is not an Independent Director to be
removed and replaced in accordance with Subsection 1.4 to comply with this
Subsection 1.2(a).

 

(b)     Two (2) persons shall be designated by the Chief Executive Officer of
Helios (the “Helios Designee” and together with the Company Designees, the
“Designees”), which individuals shall initially be [_____________] and
[_____________]. The parties agree that at least one (1) of the Helios Designees
shall qualify as an Independent Director,” as determined by the then current
Board, acting in good faith. If, at any time during the term of this Agreement,
the Board determines that one or more of the Helios Designees is not an
Independent Director, then the Chief Executive Officer of Helios shall promptly
cause a Helios Designee to be removed and replaced in accordance with Subsection
1.4 to comply with this Subsection 1.2(b).

 

To the extent that any of clauses (a) and (b) above shall not be applicable, any
member of the Board who would otherwise have been designated in accordance with
the terms thereof shall instead be voted upon by all the stockholders of the
Company entitled to vote thereon in accordance with, and pursuant to, the
Company’s Amended and Restated Certificate of Incorporation in effect as of the
date hereof (the “Restated Certificate”) and the Delaware General Corporation
Law, as applicable. In addition, to the extent the staff of NASDAQ or NYSE, as
applicable, inform the Company in writing that the designation rights set forth
in this Subsection 1.2 must be eliminated or limited, then Subsection 5.11.
“Severability” shall govern.

 

For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any general partner, managing member,
officer or director of such Person or any venture capital fund now or hereafter
existing that is controlled by one or more general partners or managing members
of, or shares the same management company with, such Person.

 

1.3     Failure to Designate a Board Member. In the absence of any designation
from the Persons or groups with the right to designate a director as specified
above, the director previously designated by them and then serving shall be
reelected if still eligible to serve as provided herein.

 

 

 
2

--------------------------------------------------------------------------------

 

 

1.4     Change in Designees. From time to time during the term of this
Agreement, the Person entitled to select a Designee pursuant to this Agreement
may, in its sole discretion:

 

(a)     notify the Company in writing of an intention to remove from the Board
any incumbent Designee who occupies a Board seat for which such Person is
entitled to designate a Designee; or

 

(b)     notify the Company in writing of an intention to select a new Designee
for election to a Board seat for which such Person is entitled to designate a
Designee (whether to replace a prior Designee or to fill a vacancy in such Board
seat).

 

In the event of such an initiation of a removal or selection of a Designee under
this Subsection 1.4, the Company shall take such reasonable actions as are
necessary to facilitate such removals or elections, including, without
limitation, soliciting the votes of the appropriate stockholders, and the
Stockholders shall vote their Shares to cause: (a) the removal from the
Company’s Board of the Designee or Designees so designated for removal and
(b) the election to the Company’s Board of any new Designee or Designees so
designated.

 

1.5     No Liability for Election of Recommended Directors. No Stockholder, nor
any Affiliate of any Stockholder, shall have any liability as a result of
designating a Designee for election as a director for any act or omission by
such Designee in his or her capacity as a director of the Company, nor shall any
Stockholder have any liability as a result of voting for any such Designee in
accordance with the provisions of this Agreement.

 

1.6     No “Bad Actor” Designees. Each Person with the right to designate or
participate in the designation of a director as specified above hereby
represents and warrants to the Company that, to such Person’s knowledge, none of
the “bad actor” disqualifying events described in Rule 506(d)(1)(i)-(viii)
promulgated under the Securities Act of 1933, as amended (the “Securities Act”)
(each, a “Disqualification Event”), is applicable to such Person’s initial
designee named above except, if applicable, for a Disqualification Event as to
which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable. Any director designee
to whom any Disqualification Event is applicable, except for a Disqualification
Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable, is
hereinafter referred to as a “Disqualified Designee”. Each Person with the right
to designate or participate in the designation of a director as specified above
hereby covenants and agrees (A) not to designate or participate in the
designation of any director designee who, to such Person’s knowledge, is a
Disqualified Designee and (B) that in the event such Person becomes aware that
any individual previously designated by any such Person is or has become a
Disqualified Designee, such Person shall as promptly as practicable take such
actions as are necessary to remove such Disqualified Designee from the Board and
designate a replacement designee who is not a Disqualified Designee. Each
Designee, prior to appointment, shall complete such documentation as the Company
requires to determine whether such Designee is a “bad actor.”

 

2.        Remedies.

 

2.1     Covenants of the Company. Each party to this Agreement agrees to use its
best efforts, within the requirements of applicable law, to ensure that the
rights granted under this Agreement are effective and that the parties enjoy the
benefits of this Agreement. Such actions include, without limitation, the use of
such party’s best efforts to cause the nomination and election of the directors
as provided in this Agreement.

 

 

 
3

--------------------------------------------------------------------------------

 

 

2.2     Irrevocable Proxy and Power of Attorney. Each party to this Agreement
hereby constitutes and appoints as the proxies of the party and hereby grants a
power of attorney to the Chief Executive Officer of the Company, and the Chief
Executive Officer of Helios, and each of them, with full power of substitution,
with respect to the matters set forth herein, including, without limitation,
election of persons as members of the Board in accordance with Section 1 hereto
and hereby authorizes each of them to represent and vote, if and only if the
party (i) fails to vote, or (ii) attempts to vote (whether by proxy, in person
or by written consent), in a manner which is inconsistent with the terms of this
Agreement, all of such party’s Shares in favor of the election of persons as
members of the Board determined pursuant to and in accordance with the terms and
provisions of this Agreement. Each of the proxy and power of attorney granted
pursuant to the immediately preceding sentence is given in consideration of the
agreements and covenants of the Company and the parties in connection with the
transactions contemplated by this Agreement and, as such, each is coupled with
an interest and shall be irrevocable unless and until this Agreement terminates
or expires pursuant to Section 4 hereof. Each party hereto hereby revokes any
and all previous proxies or powers of attorney with respect to the Shares and
shall not hereafter, unless and until this Agreement terminates or expires
pursuant to Section 4 hereof, purport to grant any other proxy or power of
attorney with respect to any of the Shares, deposit any of the Shares into a
voting trust or enter into any agreement (other than this Agreement),
arrangement or understanding with any person, directly or indirectly, to vote,
grant any proxy or give instructions with respect to the voting of any of the
Shares, in each case, with respect to any of the matters set forth herein.

 

2.3     Specific Enforcement. Each party acknowledges and agrees that each party
hereto will be irreparably damaged in the event any of the provisions of this
Agreement are not performed by the parties in accordance with their specific
terms or are otherwise breached. Accordingly, it is agreed that each of the
Company and the Stockholders shall be entitled to an injunction to prevent
breaches of this Agreement, and to specific enforcement of this Agreement and
its terms and provisions in any action instituted in any court of the United
States or any state having subject matter jurisdiction.

 

2.4     Remedies Cumulative. All remedies, either under this Agreement or by law
or otherwise afforded to any party, shall be cumulative and not alternative.

 

3.        Intentionally omitted.

 

4.        Term. This Agreement shall be effective as of the date hereof and
shall continue in effect until and shall terminate upon the earliest to occur of
(a) eighteen (18) months after the date on which shares of Common Stock began
trading on NASDAQ or NYSE; (b) such date when Helios no longer beneficially owns
at least 25% of the number of shares of Common Stock purchased pursuant to the
Purchase Agreement; (c) termination of this Agreement in accordance with
Subsection 5.9 below; and (d) a Liquidation Event (as hereinafter defined. For
purposes of this Agreement, a “Liquidation Event” means (i) the acquisition of
the Company by another entity by means of any transaction or series of related
transactions to which the Company is a party (including, without limitation, any
stock acquisition, reorganization, merger or consolidation but excluding any
sale of stock for capital raising purposes) other than a transaction or series
of transactions in which the holders of the voting securities of the Company
outstanding immediately prior to such transaction retain, immediately after such
transaction, at least a majority of the total voting power represented by the
outstanding voting securities of the Company or such other surviving or
resulting entity (or if the Company or such other surviving or resulting entity
is a wholly-owned subsidiary immediately following such acquisition, its
parent); (ii) a sale, lease, exclusive license or other disposition of all or
substantially all of the assets of the Company and its subsidiaries taken as a
whole by means of any transaction or series of related transactions, except
where such sale, lease or other disposition is to a wholly-owned subsidiary of
the Company; or (iii) any liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary.

 

 

 
4

--------------------------------------------------------------------------------

 

 

5.        Miscellaneous.

 

5.1     Additional Parties. In the event that after the date of this Agreement,
the Company enters into an agreement with any Person to issue such Person shares
of Common Stock constituting five percent (5%) or more of the Company’s then
outstanding capital stock, then, the Company shall cause such Person, as a
condition precedent to entering into such agreement, to become a party to this
Agreement by executing an Adoption Agreement in the form attached hereto as
Exhibit A, agreeing to be bound by and subject to the terms of this Agreement as
a Stockholder and thereafter such person shall be deemed a Stockholder for all
purposes under this Agreement.

 

5.2     Transfers. Each transferee or assignee of any Shares subject to this
Agreement shall continue to be subject to the terms hereof, and, as a condition
precedent to the Company’s recognizing such transfer, each transferee or
assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A. Upon the execution and delivery of an
Adoption Agreement by any transferee, such transferee shall be deemed to be a
party hereto as if such transferee were the transferor and such transferee’s
signature appeared on the signature pages of this Agreement and shall be deemed
to be a Stockholder. The Company shall not permit the transfer of the Shares
subject to this Agreement on its books or issue a new certificate representing
any such Shares unless and until such transferee shall have complied with the
terms of this Subsection 5.2. Each certificate instrument, or book entry
representing the Shares subject to this Agreement if issued on or after the date
of this Agreement shall be notated by the Company with the legend set forth in
Subsection 5.13.

 

5.3     Successors and Assigns. This Agreement, and any and all rights, duties
and obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by any Stockholder without the prior written consent of the Company
and Helios. Any attempt by a Stockholder without such permission to assign,
transfer, delegate or sublicense any rights, duties or obligations that arise
under this Agreement shall be void. Subject to the foregoing and except as
otherwise provided herein, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.

 

 

 
5

--------------------------------------------------------------------------------

 

 

5.4     Applicable Law; Dispute Resolution. This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware without regard
to principles of conflict of laws. The parties agree that irreparable damage
would occur in the event any of the provisions of this Agreement were not
performed in accordance with the terms hereof and that such damage would not be
adequately compensable in monetary damages. Accordingly, the parties hereto
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement, to enforce specifically the terms and provisions of this Agreement
exclusively in the Court of Chancery or other federal or state courts of the
State of Delaware, in addition to any other remedies at law or in equity, and
each party agrees it will not take any action, directly or indirectly, in
opposition to another party seeking relief. Each of the parties hereto agrees to
waive any bonding requirement under any applicable law, in the case any other
party seeks to enforce the terms by way of equitable relief. Furthermore, each
of the parties hereto (a) consents to submit itself to the exclusive personal
jurisdiction of the Court of Chancery or, to the extent that the Delaware Court
of Chancery declines to exercise jurisdiction over the matter, other federal or
state courts of the State of Delaware in the event any dispute arises out of
this Agreement or the transactions contemplated by this Agreement, (b) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (c) agrees that it shall not
bring any action relating to this Agreement or the transactions contemplated by
this Agreement in any court other than the Court of Chancery or, to the extent
that the Delaware Court of Chancery declines to exercise jurisdiction over the
matter, other federal or state courts of the State of Delaware, and (d) each of
the parties irrevocably consents to service of process by a reputable overnight
mail delivery service, signature requested, to the address set forth below the
signature of such party or to such address as subsequently modified by written
notice given in accordance with Subsection 5.8.

 

5.5     WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS (INCLUDING
NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES HERETO AND
THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY HERETO HEREBY
FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

5.6     Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

5.7     Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs, exhibits and schedules shall, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits and schedules attached hereto.

 

 

 
6

--------------------------------------------------------------------------------

 

 

5.8     Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail (if to a
Stockholder) or otherwise delivered by hand, messenger or courier service
addressed:

 

(a)     if to a Stockholder, to the Stockholder’s address, facsimile number or
electronic mail address as shown on the signature page hereto or in the
Company’s records, as may be updated in accordance with the provisions hereof;

 

(b)     if to the Company, to the attention of the Chief Executive Officer or
Chief Financial Officer of the Company at MoviePass Inc., 175 Varick Street,
Suite 604, New York, NY 10012, or at such other current address as the Company
shall have furnished to the Stockholders, with a copy (which shall not
constitute notice) to Ellenoff Grossman & Schole LLP, 1345 Avenue of the
Americas, New York, NY 10105, attention: Barry I. Grossman, Esq., telephone:
(212) 370-1300, e-mail: bigrossman@egsllp.com.

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery when directed to the relevant electronic mail address,
if sent during normal business hours of the recipient, or if not sent during
normal business hours of the recipient, then on the recipient’s next business
day. In the event of any conflict between the Company’s books and records and
this Agreement or any notice delivered hereunder, the Company’s books and
records will control absent fraud or error.

 

Subject to the limitations set forth in Delaware General Corporation Law
§232(e), each Stockholder consents to the delivery of any notice to stockholders
given by the Company under the Delaware General Corporation Law or the Restated
Certificate or the Company’s bylaws by (i) facsimile telecommunication to the
facsimile number for the Stockholder in the Company’s records, (ii) electronic
mail to the electronic mail address for the Stockholder in the Company’s
records), (iii) posting on an electronic network together with separate notice
to the Stockholder of such specific posting or (iv) any other form of electronic
transmission (as defined in the Delaware General Corporation Law) directed to
the Stockholder. This consent may be revoked by a Stockholder by written notice
to the Company and may be deemed revoked in the circumstances specified in
Delaware General Corporation Law §232.

 

5.9     Consent Required to Amend, Terminate or Waive. This Agreement may be
amended or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by (a) the Company; (b) the
Key Holders holding a majority of the Common Stock held by all Key Holders; and
(c) Helios. Notwithstanding the foregoing:

 

(a)     the consent of the Key Holders shall not be required for any amendment
or waiver if such amendment or waiver either (A) is not directly applicable to
the rights of the Key Holders hereunder; or (B) does not adversely affect the
rights of the Key Holders in a manner that is different than the effect on the
rights of the other parties hereto; and

 

 

 
7

--------------------------------------------------------------------------------

 

 

(b)     any provision hereof may be waived by the waiving party on such party’s
own behalf, without the consent of any other party.

 

The Company shall give prompt written notice of any amendment, termination, or
waiver hereunder to any party that did not consent in writing thereto. Any
amendment, termination, or waiver effected in accordance with this Subsection
5.9 shall be binding on each party and all of such party’s successors and
permitted assigns, whether or not any such party, successor or assignee entered
into or approved such amendment, termination or waiver. For purposes of this
Subsection 5.9, the requirement of a written instrument may be satisfied in the
form of an action by written consent of the Stockholders circulated by the
Company and executed by the Stockholder parties specified, whether or not such
action by written consent makes explicit reference to the terms of this
Agreement.

 

5.10     Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any party under this Agreement, upon any breach or default
of any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

5.11     Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, including, without limitation, as a
result of any rules and regulations of the U.S. Securities and Exchange
Commission, NASDAQ or NYSE then applicable to the Company, the parties will
substitute for any invalid, illegal or unenforceable provision a suitable and
equitable provision that carries out, so far as may be valid, legal and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision.

 

5.12     Entire Agreement. This Agreement contains the entire understanding
among the parties hereto and supersedes all prior written or oral agreements
among them respecting the within subject matter, unless otherwise provided
herein. There are no representations, agreements, arrangements or
understandings, oral or written, among the parties hereto relating to the
subject matter of this Agreement that are not fully expressed herein.

 

 

 
8

--------------------------------------------------------------------------------

 

 

5.13     Share Certificate Legend. Each certificate, instrument, or book entry
representing any Shares issued after the date hereof shall be notated by the
Company with a legend reading substantially as follows:

 

“The Shares REPRESENTED hereby are subject to a Voting Agreement, AS MAY BE
AMENDED FROM TIME TO TIME, (a copy of which may be obtained upon written request
from the Company), and by accepting any interest in such Shares the person
accepting such interest shall be deemed to agree to and shall become bound by
all the provisions of that Voting Agreement, including certain restrictions on
transfer and ownership set forth therein.”

 

The Company, by its execution of this Agreement, agrees that it will cause the
certificates instruments, or book entry evidencing the Shares issued after the
date hereof to be notated with the legend required by this Subsection 5.13 of
this Agreement, and it shall supply, free of charge, a copy of this Agreement to
any holder of such Shares upon written request from such holder to the Company
at its principal office. The parties to this Agreement do hereby agree that the
failure to cause the certificates, instruments, or book entry evidencing the
Shares to be notated with the legend required by this Subsection 5.13 herein
and/or the failure of the Company to supply, free of charge, a copy of this
Agreement as provided hereunder shall not affect the validity or enforcement of
this Agreement.

 

5.14     Stock Splits, Stock Dividends, etc. In the event of any issuance of
Shares of the Company’s voting securities hereafter to any of the Stockholders
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such Shares shall
become subject to this Agreement and shall be notated with the legend set forth
in Subsection 5.13.

 

5.15     Manner of Voting. The voting of Shares pursuant to this Agreement may
be effected in person, by proxy, by written consent or in any other manner
permitted by applicable law. For the avoidance of doubt, voting of the Shares
pursuant to the Agreement need not make explicit reference to the terms of this
Agreement.

 

5.16     Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

 

5.17     Attorney’s Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals.

 

5.18     Not a Voting Trust. This Agreement is not a voting trust governed by
Section 218 of the Delaware General Corporation Law and should not be
interpreted as such.

 

[Signature Page Follows]

 

 
9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

 

MOVIEPASS INC.  

 

 

 

     

 

By: 

 

        Name:           Title:              

HELIOS AND MATHESON ANALYTICS

INC.:

            By:           Name:           Title:           Address:  

 

  Facsimile Number:           E-mail address:        

 

  KEY HOLDERS1:           Signature:           Name:  

 

 

 

--------------------------------------------------------------------------------

1 NTD: Signature pages to be added for additional Key Holders.

 

 
Signature Page to Voting Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

KEY HOLDERS

 

Name and Address

Number of Shares Held

           

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed on
___________________, 20__, by the undersigned (the “Holder”) pursuant to the
terms of that certain Voting Agreement dated as of [_____ __, 20___] (the
“Agreement”), by and among the Company and certain of its Stockholders, as such
Agreement may be amended or amended and restated hereafter. Capitalized terms
used but not defined in this Adoption Agreement shall have the respective
meanings ascribed to such terms in the Agreement. By the execution of this
Adoption Agreement, the Holder agrees as follows.

 

1.1      Acknowledgement. Holder acknowledges that Holder is acquiring certain
shares of the capital stock of the Company (the “Stock”), for one of the
following reasons (Check the correct box):

 

 

☐

As a transferee of Shares from a party in such party’s capacity as a “Key
Holder” bound by the Agreement, and after such transfer, Holder shall be
considered a “Key Holder” and a “Stockholder” for all purposes of the
Agreement.     

 

 

☐

As a new Stockholder in accordance with Subsection 5.1 of the Agreement, in
which case Holder will be a “Stockholder” for all purposes of the Agreement.

 

1.2      Agreement. Holder hereby (a) agrees that the Stock, and any other
shares of capital stock or securities required by the Agreement to be bound
thereby, shall be bound by and subject to the terms of the Agreement and (b)
adopts the Agreement with the same force and effect as if Holder were originally
a party thereto.

 

1.3      Notice. Any notice required or permitted by the Agreement shall be
given to Holder at the address, facsimile number or e-mail address listed below
Holder’s signature hereto.

 

HOLDER:

   

ACCEPTED AND AGREED:

         

By:

   

MOVIEPASS INC.

Name and Title of Signatory

               

Address:

   

By:

                  Title:  

 

Facsimile Number:

         

E-mail address:

   